Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 18, 2014

                                        No. 04-14-00584-CV

                             IN RE EL CABALLERO RANCH, INC.

                                  Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On August 14, 2014 real party in interest Laredo Marine, LLC filed an opposed motion
for extension of time to file a response to the petition for writ of mandamus. The motion is
GRANTED. A response to the petition for writ of mandamus on behalf of real party in interest
Laredo Marine, LLC, or any other party to this mandamus proceeding, may be filed no later than
September 26, 2014.


           It is so ORDERED on August 18th, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 13-04-00108-CVL, styled Grace River Ranch, LLC v. El Caballero
Ranch, Inc. a/k/a El Caballero, LLC and Laredo Marine, LLC v. Robert W. Brittingham, pending in the 218th
Judicial District Court, La Salle County, Texas, the Honorable Stella Saxon presiding.